11/06/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 20-0401


                                      DA 20-0401
                                   _________________


 IN THE MATTER OF THE GUARDIANSHIP
 OF:
                                                                     ORDER
 A.S.D.,

              A Minor.

                                   _________________

       The record was filed for purposes of this appeal on September 22, 2020. Nothing
further has been filed, and the opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant L.N.D. shall prepare, file and serve the opening
brief on appeal no later than December 7, 2020. Failure to file the brief within that time
will result in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to Appellant L.N.D. and to all
parties of record.




                                                                               Electronically signed by:
                                                                                James Jeremiah Shea
                                                                          Justice, Montana Supreme Court
                                                                                  November 6 2020